DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the wobble axis is perpendicular to the rotational axis as recited in claim 1; and 
the central support secured to or integral with the sprinkler body as recited in claim 7, 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burcham (US 6,932,279).
With respect to claim 1, Burcham discloses a sprinkler (Figs. 1-3) comprises:
a sprinkler body (16); 
a nozzle (18); 
a wobble assembly (24, 30 and 34) secured in the sprinkler body and including a deflector plate (25) facing the nozzle, the deflector plate having a rotational axis (longitudinal along shaft 32), wherein the wobble assembly is configured for rotation 
a pitch member (See Fig. 3 with additional annotations below) cooperable with the wobble assembly, the pitch member being separate from and spaced from the nozzle and separate from and spaced from the deflector plate, wherein the pitch member is configured to maintain the deflector plate at an angle relative to the sprinkler body.
With respect to claim 2, Burcham discloses wherein a pivot range of the wobble assembly about the wobble axis is limited by a pair of flanges (36) associated with the wobble assembly.
With respect to claim 4, Burcham discloses the sprinkler according to claim 1, further comprising a fixed ring (21) disposed in the sprinkler body on which the wobble assembly is engaged.
With respect to claim 5, Burcham discloses wherein the fixed ring is part of a cap (21) connected with the sprinkler body, the cap including a central opening (37), wherein the cap comprises traction (top and bottom) surfaces surrounding the central opening on both sides thereof, and wherein the wobble assembly comprises a pair of flanges (36) positioned on opposite sides of the cap, the pair of flanges engaging the traction surfaces of the cap, respectively.
With respect to claim 6, Burcham discloses the sprinkler according to claim 1, further comprising a cover (See Fig. 3 with additional annotations below) positioned over (above) the (lower portion of the) wobble assembly and secured to the sprinkler body and a counterbalance weight assembly including a housing (recess for 33) and a 
With respect to claim 7, Burcham discloses a sprinkler (Figs. 1-3) comprising:
a sprinkler body (16); 
a nozzle (18); 
a central support (16, 17 and 32) secured to or integral with the sprinkler body; 
a wobble assembly (24, 30 and 34) secured by the central support and including a deflector plate (25) facing the nozzle, the deflector plate having a rotational axis (longitudinal along shaft 32), wherein the wobble assembly is configured for rotation about the rotational axis of the deflector plate relative to the central support and is configured for pivoting about a wobble axis (longitudinal along nozzle 18) perpendicular to the rotational axis (same configuration as the Applicant’s invention) relative to the central support; and 
a pitch member (See Fig. 3 with additional annotations below) configured to maintain the deflector plate at an angle relative to the sprinkler body, the pitch member being cooperable with an (lower) end of the wobble assembly opposite from the deflector plate.
With respect to claim 8, Burcham discloses wherein a pivot range of the wobble assembly about the wobble axis is limited by a pair of flanges (36) associated with the wobble assembly.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Burcham in view of Sesser et al. (US, 8,991,724. Sesser hereafter).
With respect to claims 3 and 9, Burcham discloses the sprinkler as in claims 2 and 8 above except for wherein the pair of flanges or a portion of the wobble assembly engaging the pair of flanges is formed of an elastomer.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design an elastomer pair of flanges or a portion of the wobble assembly in order to provide traction.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    530
    623
    media_image1.png
    Greyscale

Response to Arguments
With respect to the 35 U.S.C. 102(a)(1) rejections, the applicant argues that Burcham fails to disclose a pitch member cooperable with the wobble assembly, the pitch member being separate from and spaced from the nozzle and separate from and spaced from the deflector plate. The applicant’s argument has been considered but is moot due to the new interpretation of the Burcham reference. The pitch member is now being interpreted as element annotated in Fig. 3 above (see new rejection above).
With respect to the drawing objection, Applicant argues that the wobble axis is an axis perpendicular to the page in the image of Fig. 3 and the rotational axis is the axis 66. The Examiner respectfully disagrees. It should be noted that if the rotational axis is axis 66, then axis 66 is moving in and out of the page when it rotates. Therefore, the wobble axis cannot be perpendicular to the rotational axis that is not stationary. As for the cap 18 is the central support, the original disclosure fails to disclose that the cap 18 is the central support, in fact, the terms “central support” are not discussed in the specification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 22, 2022